UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7237



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARNOLD MURDOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
92-301-S)


Submitted:   January 18, 2001             Decided:   January 24, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arnold Murdock, Appellant Pro Se. Joyce Kallam McDonald, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Murdock appeals the district court’s order denying him

an extension of time in which to file a notice of appeal of his

conviction and sentence.*   We have reviewed the record and the dis-

trict court’s order and find no reversible error.    Accordingly, we

deny Murdock’s motion for leave to proceed in forma pauperis, deny

his motion for a certificate of appealability, and dismiss on the

reasoning of the district court. United States v. Murdock, No. CR-

92-301-S (D. Md. Aug. 10, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
        Final judgment was entered in Murdock’s case in 1993.
Therefore, the district court construed Murdock’s notice of appeal,
filed July 31, 2000, as a motion for extension of time to file an
appeal.


                                  2